Tilson, Judge:
This suit has been submitted upon stipulation to the effect that certain items of the merchandise consist of Normandy laces, similar in all material respects to those the classification of which was involved in C. A. D. 40, and other items consist of silk wearing apparel, similar in all material respects to that the classification of which was involved in Abstract 29972, and the records in said cases have been admitted in evidence in this case.
Although this suit was received by the collector of customs at New York on July 2, 1926, the same was not forwarded to this court until September 16, 1938, with no explanation for the unwarranted delay of more than 10 years.
Accepting this stipulation as a statement of fact, we hold the items of merchandise marked “N” and checked A. L. P. on the invoices to be properly dutiable at 75 percent ad valorem under paragraph 1430 of the Tariff Act of 1922, as embroideries, or embroidered articles.
*405The items of merchandise marked “S” and checked A. L. P. on the invoices, we hold to be properly dutiable at 60 percent ad valorem under paragraph 1210 of the Tariff Act of 1922, as articles of wearing apparel, not knit or crocheted, in chief value of silk, and not specially provided for.
To the extent indicated the specified claims in this suit are sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.